Citation Nr: 1701548	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for dysthymic disorder prior to October 7, 2014.

2. Entitlement to an initial rating in excess of 30 percent for bipolar disorder, from October 7, 2014.

3. Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability (a low back disability).

4. Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, secondary to the service-connected lumbar spine disability.

5. Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy, secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2006 to February 2008

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for a low back disability, with an initial disability rating of 20 percent, and dysthymic disorder, with an initial disability rating of 10 percent.

In a November 2014 rating decision, during the pendency of the present appeal, the RO discontinued the Veteran's 10 percent disability rating under Diagnostic Code (DC) 9433 for dysthymic disorder.  Instead, the RO assigned the Veteran a 30 percent disability rating for bipolar disorder from October 7, 2014.  This change in the Veteran's disability ratings reflected a change in the Veteran's psychiatric diagnosis.  It also prevents pyramiding, or the impermissible rating of the same disability under different diagnostic codes, as all psychiatric disabilities are rated under a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.14.  

In a November 2014 rating decision, during the pendency of the present appeal, the RO granted the Veteran disability ratings of 20 percent for bilateral lower extremity radiculopathy, effective October 21, 2014.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The appeal was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development in a July 2014 Board decision. 
There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities.  Therefore, entitlement to a TDIU is not considered part of the appeal.

The issue of entitlement to an increased initial rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 7, 2014, the Veteran's dysthymic disorder symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but the evidence did not more nearly approximate occupational and social impairment with reduced reliability and productivity. 

2. From October 7, 2014, the Veteran's bipolar disorder symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but the evidence did not more nearly approximate occupational and social impairment with reduced reliability and productivity. 

3. From April 8, 2013, the Veteran's left and right lower extremity radiculopathies have been manifested by moderate symptoms and impairment including decreased reflexes, moderate intermittent pain, numbness, parasthesias/dysesthesias, and decreased sensation to light touch throughout the length of the legs.  However, the left and right lower extremity radiculopathies did not manifest in moderately severe or severe incomplete paralysis with muscular atrophy, or complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent for dysthymic disorder, prior to October 7, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2016).

2. The criteria for an initial rating in excess of 30 percent for bipolar disorder, from October 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9432 (2016).

3. The criteria for an initial rating of 20 percent, but no higher, for left lower extremity radiculopathy have been met from April 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).

4. The criteria for separate initial ratings of 20 percent, but no higher, for right lower extremity radiculopathy have been met from April 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the claim for an increased rating for an acquired psychiatric disorder arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for this disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2016).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was given VA examinations in March 2012, June 2009, April 2014, and October 2014.  Each of these examinations was adequate for rating purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to initial compensable ratings for are thus ready for consideration on the merits.

Increased Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Increased Ratings for Dysthymic Disorder and Bipolar Disorder - Analysis

The Veteran is in receipt of a 10 percent initial rating for dysthymic disorder, prior to October 7, 2014, and a 30 percent rating for bipolar disorder thereafter.  Dysthymic disorder is rated under 38 C.F.R. § 4.130, DC 9433, and bipolar disorder is rated under 38 C.F.R. § 4.130, DC 9432.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2012; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

A May 2008 VA treatment note indicated that the Veteran reported sadness, depression, feeling people don't understand, hopelessness, and frequent mood swings.  He stated that he would at times go out and spend money he did not have.  A GAF of 55 was assigned.

A December 2008 VA treatment note indicated that the Veteran reported having occasional, passive suicidal thoughts.  He also reported having attention and concentration difficulties, but no memory problems.  A GAF of 65 was assigned.

The Veteran was afforded a VA psychiatric examination in June 2009.  He described a history of symptoms of depression, including sadness, feelings of hopelessness, and mood swings.  He reported experiencing variable moods, with periods of low mood lasting one or two days at a time, occurring approximately once every two weeks.  During these low moods, he tended to isolate himself.  He reported having chronic low energy, difficulties with concentration and focus, poor sleep, and decreased appetite.  He denied having any anxiety symptoms.  He was a full-time student and coached soccer.  Affect was normothymic and mood congruent.  His thought process was logical and organized.  He denied having hallucinations and delusions.  He reported a history of suicidal ideation, but stated that this had not occurred since restarting treatment eighteen months earlier.  He also reported having some concentration difficulties.  A GAF score of 65 was assigned.

A September 2011 VA treatment note indicated that the Veteran was unable to concentrate in school, felt hopeless, and was losing confidence.  His mood was "not too good," affect was constricted, dysthymic, and mood congruent.  

A January 2014 VA treatment note indicated that the described a typical hypomanic/manic episode as an increase in goal-directed activity, decreased focus, racing thoughts, increased spending and buying of "large-ticket" items.  He stated that his longest hypomanic/manic episode lasted roughly seven days, but that they usually lasted three to four days.  He described a typical depressive episode as low mood, low energy, anhedonia, increased irritability, and decreased appetite.  He stated that he had a history of frequent suicidal ideation without intent or plan during depressive episodes.  These episodes usually lasted for a few days to several weeks, but the longest episode lasted several months.  A GAF of 70 was assigned.

A February 2014 VA treatment note indicated that the Veteran's long standing road rage appeared to be increasing.  

A March 2014 VA treatment note indicated that the Veteran had symptoms of decreased attention, decreased ability to focus and complete tasks, and distractibility.  He engaged in a healthy amount of catastrophizing.  His mood was frustrated, and denied suicidal ideation and homicidal ideation.  His sleep was disturbed and he was diagnosed with anxiety.  A GAF of 60 was assigned.

An August 2014 VA treatment note indicated that the Veteran reported worsened irritability, but stated that his sleep was good, mood was stable, and anxiety was under control.

A separate August 2014 VA treatment note indicated that the Veteran had few significant friendships.  

The Veteran was afforded a VA examination in October 2014.  The VA examiner stated that the Veteran's bipolar disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He noted that he Veteran was married in April 2014 and reported having a good relationship with his wife.  He also reported having a good relationship with his son.  The Veteran obtained his associates degree in 2011.  He then pursued a bachelor's degree, but experienced a "breakdown, burnout" and dropped out of school in the Spring 2012 semester.  He enrolled in school again in Spring 2014 and anticipated graduating with a bachelor's degree in December 2014.  He planned to pursue a graduate degree starting in the Spring 2015 semester.  He was able to maintain full-time employment during the summer of 2014, but was working part-time during the school year.  He did not report any occupational problems.

The Veteran reported that it had been approximately 12 months since he last experienced a "severe" depressive episode.  He noted that he continued to experience weeks when he feels "more down, more tired than usual," but had not felt "truly depressed" for approximately one year.  He stated that he was currently experiencing some hypomanic symptoms, including irritability, racing thoughts, distractibility, and some increased goal-directed activity, including working on numerous projects around the house.  He denied having depressive symptoms, suicidal ideation, and homicidal ideation.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's dysthymic disorder and bipolar disorder symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal.  The June 2009 and October 2014 VA examinations, as well as the VA treatment records, indicated that the Veteran had symptoms of depression, anxiety, chronic sleep impairment, difficulty concentrating, irritability, a constricted affect, and a history of suicidal ideation.  For these reasons, the Board finds that the Veteran's dysthymic disorder and bipolar disorder symptoms more nearly approximate the criteria for an initial rating of 30 percent, and no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated for the entire period on appeal.  The evidence does not show that the Veteran experienced occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. The evidence shows no symptoms of impaired speech, panic attacks, impaired short-term and long-term memory, obsessional rituals which interfered with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Although the record reflects symptoms of an altered affect, impaired judgement, impaired impulse control, disturbances of motivation and mood, and a history of suicidal ideation, the record does not reflect occupational and social impairment such that a disability rating in excess of 30 percent would be appropriate.  During the period on appeal, the Veteran successfully maintained employment, earned both associates and bachelor's degrees, and married.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for dysthymic disorder and bipolar disorder for the entire period on appeal.

Extraschedular Consideration - Dysthymic Disorder and Bipolar Disorder

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's dysthymic disorder and bipolar disorder are fully contemplated by the applicable rating criteria.  The rating criteria found in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, are very broad and contemplated the Veteran's symptoms of sleep impairment, impaired impulse control, depressed mood, anxiety, difficulty concentrating, suicidal ideation, irritability, disturbances in motivation and mood, and altered affect.  Because the Veteran's bipolar disorder and dysthymic disorder symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's symptoms bipolar disorder and dysthymic disorder.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to an Increased Initial Rating for Bilateral Lower Extremity Radiculopathy - Analysis

In November 2014, during the pendency of the present appeal, the RO granted separate 20 percent disability ratings for bilateral lower extremity radiculopathy under 38 C.F.R. § 4.124, DC 8599-8520, effective October 21, 2014.  Because less than the maximum available benefit for a schedular rating was awarded and separate compensable ratings were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  According to the policy in the Rating Schedule, when a disability is not specifically listed, the diagnostic code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2016). For example, DC 8599 is used to identify unlisted peripheral nerve disabilities.  While the Veteran's radiculopathy is currently rated under DC 8599-8520, the hyphenated diagnostic code is not appropriate here as his paralysis of the sciatic nerve is specifically listed under DC 8520.  Therefore, the Board finds that the appropriate diagnostic code in this case is DC 8520.

DC 8520 applies to paralysis of the sciatic nerve.  Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8620.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A November 2008 private treatment record indicated that the Veteran had no pain on straight leg raise and normal lower extremity reflexes bilaterally.  However, they noted an assessment of sciatica.

A May 2009 private treatment record stated that the Veteran had a negative straight leg raise bilaterally.  He denied having radicular pain in the lower extremities.

A July 2009 private treatment record indicated that the Veteran denied experiencing radicular pain in the lower extremities.

An August 2009 private treatment record indicated that the Veteran had very minimal leg symptoms, and his back pain was not associated with leg pain, numbness, or paresthesias.

An April 2010 private treatment record indicated that the Veteran had a negative straight leg raise, with some tightness in the hamstrings.  He reported having pain into his posterior thighs and sometimes down to about the knees.

The Veteran was afforded a VA spine examination in April 2014.  The Veteran stated that his back pain radiates down his posterior bilateral lower extremities with sharp flares and accompanied by numbness/paresthesias.  Deep tendon reflexes were hypoactive in the bilateral knees and ankles.  Sensory testing revealed decreased sensation in the bilateral lower leg/ankle and foot/toes.  The straight leg raising test was positive bilaterally.  The Veteran's radicular symptoms included bilateral moderate intermittent pain, bilateral moderate paresthesia and/or dysesthesias, and bilateral moderate numbness.  The radiculopathy involved the sciatic nerve.  The VA examiner opined that the Veteran's radiculopathy was of moderate severity bilaterally.

The Veteran was afforded a VA spine examination in October 2014.  The Veteran reported that pain occasionally radiated down his posterior bilateral lower extremities with sharp flare and accompanied by intermittent numbness/paresthesias.  Ankle and knee deep tendon reflexes were hypoactive bilaterally.  Sensory testing revealed decreased sensation bilaterally in the lower leg/ankle and foot/toes.  The straight leg raising test was positive bilaterally.  The Veteran was diagnosed with bilateral lower extremity radiculopathy, with moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The sciatic nerve was involved bilaterally.  The VA examiner opined that the radiculopathy was of moderate severity bilaterally.

Since both the April 2014 and October 2014 VA examiners reported that the Veteran's symptomatology was identical for the left and right lower extremities, the Board's severity analysis must be applied to both the left and right lower extremities.  While the April 2014 and October 2014 VA examiners described the Veteran's overall bilateral radiculopathy as "moderate," these findings are not binding on the Board.  

The Board finds that weight of the evidence, both lay and medical, supports a finding that the Veteran's radiculopathy is best categorized as "moderate," bilaterally.  This is consistent with the April 2014 and October 2014 VA examiners' reported findings that the Veteran experienced decreased bilateral deep tendon reflexes, flare ups of bilateral radicular pain, and decreased sensation to light touch throughout the length of both legs.  This is further supported by the April 2014 and October 2014 VA examiners' opinions that the Veteran's radicular pain, numbness, and parasthesias/dysesthesias are moderate in severity.  Based on these findings, the neural involvement is not wholly sensory and a finding of "moderate" bilateral impairment is appropriate.  For these reasons, the evidence supports a disability rating of 20 percent for bilateral lower extremity radiculopathy from April 8, 2013, one year prior to the first documented diagnosis of bilateral lower extremity radiculopathy.  

While the an April 2010 private treatment record indicated that the Veteran reported having pain into his posterior thighs and sometimes down to about the knees, it also documented a negative straight leg raise.  Therefore, the Board finds that the probative value of the Veteran's competent lay report of pain into his bilateral lower extremities is outweighed by the objective medical evidence of the negative straight leg test.  Therefore, the Board finds that Veteran was not entitled to a separate compensable rating for bilateral lower extremity radiculopathy prior to April 8, 2013.

There is no indication that the Veteran has complete paralysis of the sciatic nerve, as required for an 80 percent rating under DC 8620.  There is no evidence of muscular atrophy of either leg, so the Veteran does not meet the requirements for a 60 percent rating.  In addition, the weight of the evidence does not support a finding that the Veteran's bilateral lower extremity radiculopathy should be characterized as "severe," as there are no severe symptoms.  Therefore, a 40 percent rating is not warranted.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a finding that separate disability ratings of 20 percent are warranted for bilateral lower extremity radiculopathy from April 8, 2013.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2016).

Extraschedular Analysis - Bilateral Lower Extremity Radiculopathy

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for bipolar disorder, degenerative disc disease of the lumbar spine, bilateral lower extremity radiculopathy, dysthymic disorder, and a residual surgical scar, status post lumbar spine surgery.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral lower extremity radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on the Veteran's symptoms of incomplete paralysis of the sciatic nerve, with numbness, parasthesias/dysesthesias, and intermittent pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  Furthermore, the rating criteria under DC 8520 are extremely broad and encompass all of the symptomatology and occupational impairment experienced by the Veteran.  As the degree of actual current impairment caused by the Veteran's bilateral lower extremity radiculopathy is adequately compensated for by the schedular rating for the entire period on appeal, the Board finds that an extraschedular rating is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 30 percent, but no higher, for dysthymic disorder is granted.

An initial rating in excess of 30 percent for bipolar disorder is denied.  

An initial rating of 20 percent, but no higher, for left lower extremity radiculopathy, secondary to the service-connected low back disability, is granted, from April 8, 2013.

An initial rating of 20 percent, but no higher, for right lower extremity radiculopathy, secondary to the service-connected low back disability, is granted, from April 8, 2013.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings for bilateral knee disabilities.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In June 2009, April 2014, and October 2014, the Veteran was afforded VA examinations to determine the nature and severity of his low back disability.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2014 VA examination report does not include joint testing results for pain on active and passive motion, and in both weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Therefore, a new examination is necessary to obtain the results of such testing.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records related to the Veteran's low back disability, and associate them with the record.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his low back disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


